Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 02, 2019

The Court of Appeals hereby passes the following order:

A20A0345. DARNELL CRAFTER et al. v. MAIN STREET RENEWAL, LLC.

      Landlord Main Street Renewal, LLC filed an action in magistrate court against
its former tenants Darnell and Danielle Crafter. The magistrate court issued a writ of
possession and awarded the landlord $1,315.97 in past due rent, which amount
included an offset of $900 to the tenants on their counterclaim. The tenants then
appealed to superior court. Following a hearing on the matter, on July 5, 2019, the
superior court denied the tenants’ request to amend their counterclaim, found that no
writ of possession should have been issued because they had vacated the property,
and awarded the landlord $1,299 in past due rent. The tenants filed this direct appeal
on August 2, 2019.1 We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, the tenants were required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Their failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.




      1
        On July 12, 2019, the tenants filed a “Motion for Reconsideration and Motion
to Set Aside.” The court denied the motion on August 12.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.